September 28, 2007

Melvin L. Keating
18 Driftwood Drive
Livingston, New Jersey

Dear Mel:

On behalf of LCC International, Inc. (the “Company”), I am pleased to formally
invite you to join our Board of Directors. We expect you will serve a vital role
as one of the Company’s “outside” directors. We also expect you will serve on
one or more of the Board’s Committees, following the recommendations of the
Board’s Nominating & Corporate Governance Committee.

I intend to submit your candidacy to the Board for approval promptly after
receiving your acceptance of this invitation to join the Board. This will be an
interim appointment commencing on the date the Board approves your election and
continuing until the Company’s next Annual Shareholders’ Meeting in
December 2007. We expect the Board will concurrently approve your inclusion in
Company’s 2007 Proxy Statement for election as a member of the Board. The
Company’s Directors are elected for one-year term(s) at each Annual
Shareholders’ Meeting.

Historically, the Board holds four regular meetings each year and one Annual
Meeting immediately following the Annual Shareholders’ Meeting. Although the
Annual Meeting has been delayed in 2007, the Annual Meeting is normally held
during the third week of May, and the regular meetings are normally scheduled in
the third or fourth week following the close of each fiscal quarter.

The Board also holds special meetings as needed during the year to consider
matters that demand more immediate attention given the needs of the business.

In consideration of your services, we are offering you the following
compensation package:



  •   An annual retainer of $30,000 paid in four equal quarterly installments,
in arrears, at each regular meeting of the Board.



  •   An annual retainer of $2,000 for each Committee that you serve on with an
additional $3,000 in the event you serve as Chair of the Committee.

Page 2
Melvin L. Keating Letter
September 28, 2007



  •   A fee of $1,000 for each Board and Board Committee meeting that you
attend, together with reimbursement of all reasonable out-of-pocket expenses you
incur in connection with your service.

You are also eligible to receive options to purchase shares of the Company’s
Class “A” Common Stock under the Company’s Amended and Restated Equity Incentive
Plan (the “Plan”). Directors of the Company are eligible to receive an annual
grant at each Annual Board Meeting of options to purchase 10,000 shares, and a
grant upon joining the Board equal to a pro rata portion of 10,000 based on the
portion of a year remaining until the next Annual Board Meeting. Assuming you
accept on or before October 1, and given that the next Annual Meeting will be in
mid-December, this amounts to an initial grant of 2,050 shares.

The options are granted at the fair market value of the Company’s Class “A”
Common Stock on the date of grant (i.e., the date approved by the Board), which
is defined as the closing price reported on NASDAQ on the date prior to the date
of grant. The options normally have a three-year vesting schedule with one third
vesting on each anniversary of the date of grant. The options are subject to the
terms and conditions of the Plan and the form of Non-Qualified Stock Option
Agreement adopted by the Board for grants under the Plan.

You will also be entitled to indemnification from the Company for certain claims
that you may be subject to in connection with your service to the Company. You
will be provided an indemnification agreement in the form adopted by the Board
for its members. A copy of the form agreement is attached for your reference.
The Company maintains standard D&O Liability coverage that provides coverage for
certain risks under the terms of the policy.

You will be subject to the normal SEC and NASDAQ rules applicable to directors
of public companies including restrictions on your ability to execute
transactions involving Company securities and certain disclosure obligations
with respect to your trading activities. The Company has adopted certain
policies applicable to its officers and directors, including trading windows and
pre-clearance procedures, which will assist in your compliance with these
requirements.

I have also enclosed a Questionnaire for Directors and Executive Officers, which
I would greatly appreciate you completing and returning to LCC’s General
Counsel, Peter Deliso, at your earliest possible convenience. The D&O
Questionnaire ensures that the Company has certain information regarding its
directors and officers necessary for periodic SEC reporting purposes.

Page 3
Melvin L. Keating Letter
September 28, 2007

Again, we are very pleased to offer you this position and look forward to a long
and mutually beneficial relationship. If you wish to accept this offer, please
sign this letter in the space provided below and return one fully executed copy
to me. This offer is contingent upon approval by the Board of Directors, your
submission of the attached Questionnaire, as well as satisfactory completion of
the Board’s due diligence with respect to your background, your qualification as
an “independent” director, and the information provided in your Questionnaire.

If you have any questions, please feel free to call me.

Best regards,

/s/ Susan Ness

Susan Ness
Chair, Nominating & Corporate Governance Committee
LCC International, Inc.


Board of Directors

ACCEPTED AND AGREED
As of the 29th day of September 2007

/s/ Melvin L. Keating     
Melvin L. Keating

